06/29/2021



                                                                                         Case Number: DA 20-0614
           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0614


IN RE THE ADOPTION OF:
                                                                              FILED
R.D.J., a Minor Child,
                                                                               JUN 2 8 2021
                                                                             Bowen Greenwood
JEREMY JAMES,                                                              Clerk of Suprerne Court
                                                                              State of Montana


             Petitioner and Appellee,                              ORDER

      v.

WAYNE DARRELL DAILEY,

             Respondent and Appellant.


      This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's reply brief filed
on June 28, 2021, this Court has determined that the brief does not comply with the Rule
and must be resubmitted.
       M. R. App. P. 11(4)(a) pertains to the word count of a proportionately-spaced
brief, denoted in the certificate of cornpliance, and states that "a reply brief or amicus
brief shall not exceed 5,000 words." (Emphasis added.) Appellant's reply brief denotes
the brief contains 6,023 words, which is well above the required length.
Therefore,
      IT IS ORDERED that the signed original and nine copies of the referenced brief
be returned for revisions necessary to comply with the specified Rule;
      IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
ofthis Court and that one copy ofthe revised brief be served on each counsel of record;
      IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant's counsel by the Clerk ofthis Court
and shall be due and payable upon receipt; and
      IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App.P. 13 shall run from the date offiling ofthe revised brief.
      The Clerk of this Court is directed to mail a true copy of this Order to counsel for
Appellant and to mail a true copy of this Order to all counsel upon whom the brief was
served.
      DATED this    2.8 day ofJune, 2021.
                                                       For the Court,




                                                                     Justice